65 F.3d 175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SAKS & COMPANY, Plaintiff - Appellee,v.Beatrice HILL dba Sacks Thrift Avenue, Defendant - Appellant.
No. 94-55288.
United States Court of Appeals, Ninth Circuit.
Aug. 7, 1995.

Before:  PREGERSON, POOLE, and D.W. NELSON, Circuit Judges.

ORDER of DISMISSAL

1
Based on the representation of the parties at oral argument and on the parties' July 26, 1995 stipulation that the appeal be withdrawn, this appeal is dismissed.